Exhibit 10.2
 
ACKNOWLEDGMENT AND AFFIRMATION OF GUARANTY


This ACKNOWLEDGMENT AND AFFIRMATION OF GUARANTY (the “Acknowledgment”) is dated
effective as of the 1st day of May, 2013, by PHARMCO, L.L.C., a Florida limited
liability company (“Guarantor”), in favor of and for the benefit of TCA GLOBAL
CREDIT MASTER FUND, LP (“TCA”).


RECITALS


WHEREAS, PROGRESSIVE CARE, INC., a Delaware corporation (the “Borrower”)
executed that certain convertible promissory note dated as of March 30, 2012,
and effective as of April 30, 2012, in favor of TCA in the original principal
amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Note”);
and


WHEREAS, the Borrower and TCA entered into and executed that certain Committed
Equity Facility Agreement dated as of March 30, 2012 (the “CEF”), as well as
that certain Registration Rights Agreement dated as of March 30, 2012 (the
“Registration Rights Agreement”)(the CEF and the Registration Rights Agreement
are sometimes hereinafter referred to as the “CEF Documents”), as well as
various other “Transaction Documents” (as such term is defined in the First
Amendment); and


WHEREAS, in connection with and as part of the Transaction Documents, the
Guarantor executed and delivered to TCA: (i) that certain Guaranty Agreement
dated as of March 30, 2012 (the “Guaranty”), pursuant to which Guarantor has
guaranteed the full, prompt and unconditional payment and performance of all
“Liabilities” (as such term is defined in the Guaranty); and (ii) that certain
security agreement dated as of March 30, 2012 between the Guarantor and TCA (the
“Pharmco Security Agreement”); and


WHEREAS, TCA and the Borrower are entering into a First Amendment to Certain
Agreements dated of even date herewith between the Borrower and TCA (the “First
Amendment”), and in connection therewith, TCA requires that Guarantor
acknowledge, affirm and agree to certain matters, all as more specifically set
forth herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


1.            Recitals.  The recitations set forth in the preamble of this
Acknowledgment are true and correct and incorporated herein by this reference.


2.            Capitalized Terms.  All capitalized terms used in this
Acknowledgement shall have the same meaning ascribed to them in the First
Amendment, except as otherwise specifically set forth herein.
 

3.            Conflicts.  In the event of any conflict or ambiguity by and
between the terms and provisions of this Acknowledgment and the terms and
provisions of the Guaranty, the terms and provisions of this Acknowledgment
shall control, but only to the extent of any such conflict or ambiguity.
 
 
1

--------------------------------------------------------------------------------

 
 
4.            Acknowledgments and Agreements.  The Guarantor, intending to be
legally bound hereby, does hereby acknowledge and agree as follows: (i)
Guarantor acknowledges having reviewed the terms of the First Amendment, and
agrees to the terms thereof; (ii) that the Guaranty and the Pharmco Security
Agreement, and all representations, warranties, covenants, agreements and
guaranties made by Guarantor thereunder, shall and do hereby remain, are
effective and continue to apply to the Transaction Documents, and with respect
to all obligations of the Borrower under the Transaction Documents; (iii) that
as of the date hereof, the Guarantor has performed, satisfied and complied in
all material respects with all the covenants, agreements and conditions under
the Guaranty and the Pharmco Security Agreement to be performed, satisfied or
complied with by the Guarantor; (iv) that the Guarantor shall continue to
perform each and every covenant, agreement and condition set forth in the
Guaranty and the Pharmco Security Agreement, and continue to be bound by each
and all of the terms and provisions thereof; (v) that as of the date hereof, no
default or Event of Default has occurred or is continuing under the Guaranty or
the Pharmco Security Agreement, and no event has occurred that, with the passage
of time, the giving of notice, or both, would constitute a default or an Event
of Default under the Guaranty or the Pharmco Security Agreement, except as it
may relate to the Existing Default; (vi) Guarantor hereby confirms and affirms
that all representations and warranties made by the Guarantor under the Guaranty
and the Pharmco Security Agreement are true, correct and complete as of the date
of the Guaranty and the Pharmco Security Agreement, and hereby confirms and
affirms that all such representations and warranties remain true, correct and
complete as of the date hereof, except as it may relate to the Existing Default,
and by this reference, the Guarantor does hereby re-make each and every one of
such representations and warranties herein as of the date hereof, as if each and
every one of such representations and warranties was set forth and re-made in
its entirety herein; (vii) that the First Amendment shall not in any way
adversely affect or impair the obligations of the Guarantor to TCA under the
Guaranty and the Pharmco Security Agreement; and (viii) the Guaranty and the
Pharmco Security Agreement are each hereby ratified, confirmed and continued,
all as of the date of this Acknowledgment.


5.            Ratification.  The Guarantor hereby acknowledges, represents,
warrants and confirms to TCA that: (i) each of the Guaranty and the Pharmco
Security Agreement are valid and binding obligations of the Guarantor,
respectively and as applicable, enforceable against Guarantor in accordance with
their respective terms; and (ii) there are no defenses, setoffs, counterclaims,
cross-actions or equities in favor of the Guarantor to or against the
enforcement of the Guaranty or the Pharmco Security Agreement, and to the extent
the Guarantor has any defenses, setoffs, counterclaims, cross-actions or
equities against the TCA and/or against the enforceability of the Guaranty or
the Pharmco Security Agreement, the Guarantor acknowledges and agrees that same
are hereby fully and unconditionally waived by Guarantor.


6.            Additional Confirmations.  The Guarantor hereby represents,
warrants and covenants that the TCA’s security interests and liens in all of the
“Collateral” (as such term is defined in the Pharmco Security Agreement) are and
remain valid, perfected, first-priority security interests and liens in such
Collateral, and no other liens, security interests or other encumbrances exist
or have been granted in favor of any other Person affecting any portion of the
Collateral.


7.            TCA’s Conduct.  As of the date of this Acknowledgment, the
Guarantor hereby acknowledges and admits that: (i) TCA has acted in good faith
and has fulfilled and fully performed all of its obligations under or in
connection with the Transaction Documents, including the Guaranty and the
Pharmco Security Agreement; and (ii) that there are no other promises,
obligations, understandings or agreements with respect to the Transaction
Documents, or the Guaranty or the Pharmco Security Agreement, except as
expressly set forth herein and therein.
 
 
2

--------------------------------------------------------------------------------

 
 
8.            Indemnification.  The Guarantor (jointly and severally with the
Borrower) hereby indemnifies and holds the “Investor Indemnitees” (as defined in
the CEF), and each of them, harmless from and against any and all “Indemnified
Liabilities” (as defined in the CEF) payable by any of the Investor Indemnitees
to any Person, including reasonable attorneys’ and paralegals’ fees and
expenses, court costs, settlement amounts, costs of investigation and interest
thereon from the time such amounts are due at the highest non-usurious rate of
interest permitted by applicable law, through all negotiations, mediations,
arbitrations, trial and appellate levels, as a result of, or arising out of, or
relating to any matters relating to the Guaranty, the Pharmco Security Agreement
or any other Transaction Documents.


9.            Release.  As a material inducement for TCA to enter into the First
Amendment, the Guarantor does hereby release, waive, discharge, covenant not to
sue, acquits, satisfies and forever discharges each of the Investor Indemnitees
and their respective successors and assigns, from any and all Indemnified
Liabilities or any “Claims” (as defined in the CEF) whatsoever in law or in
equity which the Guarantor ever had, now has, or which any successor or assign
of the Guarantor hereafter can, shall or may have against any of the Investor
Indemnitees and their respective successors and assigns, for, upon or by reason
of any matter, cause or thing whatsoever related to this Acknowledgment, the
Guaranty, the Pharmco Security Agreement, or any other Transaction Documents
through the date hereof.  The Guarantor further expressly agrees that the
foregoing release and waiver agreement is intended to be as broad and inclusive
as permitted by the laws of the State governing the Transaction Documents. In
addition to, and without limiting the generality of foregoing, the Guarantor
further covenants with and warrants unto the TCA and each of the other Investor
Indemnitees, that there exist no claims, counterclaims, defenses, objections,
offsets or other Claims against TCA or any other Investor Indemnitee.


10.           Effect on Agreement and Loan Documents.  Except as expressly
affected by this Acknowledgment, all of the terms and provisions of the Guaranty
and the Pharmco Security Agreement shall remain and continue in full force and
effect after the execution of this Acknowledgement, are hereby ratified and
confirmed, and incorporated herein by this reference.


11.           Waiver of Existing Default.  Upon execution of this
Acknowledgment, the First Amendment, and all other documents required or
requested by TCA in connection herewith, and payment by the Borrower of all fees
required to be paid hereunder and thereunder, the Existing Default shall be
deemed waived by TCA, provided, however, this waiver shall only apply to the
Existing Default, and this Acknowledgment shall not be deemed or construed in
any manner as a waiver by TCA of any other Claims, defaults, Events of Default,
breaches or misrepresentations by the Borrower or the Guarantor under any
Transaction Documents, or any of TCA’s rights or remedies in connection
therewith, which may occur after the date hereof.


12.           Execution.  This Acknowledgment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Acknowledgment, and same shall become effective when counterparts have
been signed by each party and each party has delivered its signed counterpart to
the other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
13.           Governing Law.  Notwithstanding anything contained in the
Guaranty, the Pharmco Security Agreement, or any of the Transaction Documents to
the contrary, the Guarantor irrevocably agrees that any dispute arising under,
relating to, or in connection with, directly or indirectly, any of the
Transaction Documents or related to any matter which is the subject of or
incidental to any of the Transaction Documents (whether or not such claim is
based upon breach of contract or tort) shall be subject to the exclusive
jurisdiction and venue of the state and/or federal courts located in Broward
County, Florida.  This provision is intended to be a “mandatory” forum selection
clause and governed by and interpreted consistent with Florida law.  The
Guarantor hereby consents to the exclusive jurisdiction and venue of any state
or federal court having its situs in said county, and each waives any objection
based on forum non conveniens. The Guarantor hereby waives personal service of
any and all process and consents that all such service of process may be made by
certified mail, return receipt requested, directed to the Guarantor, as
applicable, as set forth herein or in the manner provided by applicable statute,
law, rule of court or otherwise.  Except for the foregoing mandatory forum
selection clause, notwithstanding anything contained in any of the Transaction
Documents to the contrary, all terms and provisions hereof and the rights and
obligations of the Guarantor and TCA under any of the Transaction Documents
shall be governed, construed and interpreted in accordance with the laws of the
State of Florida, without reference to conflict of laws principles.


[Signatures on the following page]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Acknowledgment as
of the day and year first above written.


GUARANTOR:
 
PHARMCO, L.L.C.
        By: /s/ Alan Jay Weisberg   Name:   Alan Jay Weisberg   Title: Interim
Chief Executive Officer  

 
 
5

--------------------------------------------------------------------------------